DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 9 – 26 are entitled to a priority date of October 19, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending to incorporate adjusting torque progression to reduce acceleration forces. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 recites the re-measured acceleration forces, which lack antecedent basis. Claim 26 depends on Claim 21, and there is no re-measurement instruction in Claim 21. If Claim 26 were amended to depend on Claim 22 (where re-measuring is introduced), then Claim 26 would be identical to Claim 23. Claim 26 will be treated as if the term “re-measured” were deleted, since this is most likely what applicant intended based on other dependent claim arrangements. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al. (hereafter “Machida” – JP H11-257258).

With regards to Claims 9, 15, and 21:

Machida (Figures 1 – 5 ) discloses a method for controlling a scroll compressor (compressor 100) having first and second spirals (fixed scroll 1, orbiting scroll 3) arranged one inside the other, wherein the first spiral moves by operation of a motor relative to the second spiral for one of a decompression and compression operation of the scroll compressor (Paragraph 23), a controller (control unit 40)  having a processor configured to execute instructions thereof (operation control unit 43), and a non-transitory computer readable medium including program instructions for execution thereof, comprising: operating the motor to move the first spiral (Paragraph 23); measuring a plurality of acceleration forces on the scroll compressor (via vibration detector 30), wherein the acceleration forces depend on one of a relative position and a positional angle of the first spiral to the second spiral (Paragraph 28: “the direction in which the contact between the sides of the wrap can be detected most efficiently”); and adjusting a torque progression of the motor based on the measured acceleration forces to reduce actual acceleration forces on the motor (Paragraphs 30, 31: “the rotation speed of the compressor can be changed” – changing a rotation speed involves a change in torque, see also Claim 2 of Machida: “controlling an operating state such as a rotational speed or a pressure of the compressor when the vibration level exceeds a certain value”, and Claim 3 of Machida).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 16, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (hereafter “Machida” – JP H11-257258) in view of Hashimoto (US 8084977).

With regards to Claims 10, 12, 16, 18, 22, and 25:

Although Machida teaches adjusting the rotation speed to reduce vibration, Machida does not explicitly teach adjusting the torque progression of the motor further comprises: shifting a torque phase of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque phase of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque phase of the motor in the first direction until a minimum for the measured acceleration forces has been reached. Hashimoto (Figures 3, 5) teaches a motor control device for a compressor “to reduce vibration and noise” (Col. 8, Lines 34) comprising controlling a load torque value (201, Figure 5), a motor generated torque value (202, Figure 5), with the difference (error waveform 203) equating to an undesired vibration. Hashimoto teaches generating a waveform (204) and superimposing it on the motor generated torque (202) in order to “suppress variations in speed caused by variations in load torque, and to reduce vibration and noise” (Col. 8, Lines 32 – 48). Generating such a waveform requires “optimization of the phase and amplitude of iδC”, via a “phase adjusting value b1 is a value for adjusting the phase of the corrected Δ axis current value iδC…[which] causes the curve 204 shown in FIG. 5 to shift in the horizontal direction”. The amount of phase adjustment is continually updated, i.e. via remeasuring of ideal speed conditions (see loop of Figure 3, see also loop of Figure 10, adjustment of b1 with a change α, see also Col. 12, Lines 22+: “the amount of phase adjustment b.sub.1 used by the resonance filter 30 is treated as .


Claims 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (hereafter “Machida” – JP H11-257258) in view of Hashimoto (US 8084977), further in view of Fujimoto (JP S61-015590).

With regards to Claims 11, 17, and 23:

Inasmuch as the Machida modification of Claims 10, 12, 16, 18, 22, and 25 teaches generating a compensating waveform via “optimization of the phase and δC”, there is no explicit teaching of shifting a torque amplitude of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque amplitude of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque amplitude of the motor in the first direction until a minimum for the measured acceleration forces has been reached. Fujimoto (Figures 2 – 4) teaches a torque control apparatus for compressors to reduce vibration (see English translation) comprising a rotary compressor (1), a vibration detector (5), an electric motor (2), and a controller (6) with an inverter (4). Fujimoto, much like Machida, teaches that this vibration control is done via speed control (via frequency and voltage corrections to the motor output). Specifically, Fujimoto teaches how this adjustment is typically done by “hunting” for the correct torque, i.e. adjusting the torque progression of the motor further comprises: shifting a torque amplitude of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque amplitude of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque amplitude of the motor in the first direction until a minimum for the measured acceleration forces has been reached (see English translation: In Step S1, receiving a signal of vibration d2θs/dt2, in step S2, calculating a power supply frequency w and a power supply voltage V to generate a change in torque ΔTm of the motor proportional to the rotational vibration d2θs/dt2, then outputting this voltage and frequency to the motor and performing feedback control – thus, there m, and a proportional adjustment of this amplitude shift based directly on the acceleration/vibration forces detected in a feedback loop constantly adjusting the torque supplied by the motor for the purpose of reducing vibration). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to implement the torque adjustment steps of Fujimoto in the modification of Machida with Hashimoto in order to yield the predictable benefits of reducing compressor vibration. Note that as per Machida (see Claims 2 and 3), these vibration controlling steps are performed only “when the vibration level exceeds a certain value”, i.e. until a predetermined vibration minimum/threshold is reached.


Claims 13, 14, 19, 20, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (hereafter “Machida” – JP H11-257258) in view of Fujimoto (JP S61-015590).

With regards to Claims 13, 14, 19, 20, 24, and 26:

Although Machida teaches adjusting the rotation speed to reduce vibration, Machida does not explicitly teach adjusting the torque progression of the motor further comprises: shifting a torque amplitude of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque amplitude of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque amplitude of the motor in the first direction until a minimum for the measured acceleration forces has been reached. Fujimoto (Figures 2 – 4) teaches a torque control apparatus for compressors to reduce vibration (see English translation) comprising a rotary compressor (1), a vibration detector (5), an electric motor (2), and a controller (6) with an inverter (4). Fujimoto, much like Machida, teaches that this vibration control is done via speed control (via frequency and voltage corrections to the motor output). Specifically, Fujimoto teaches how this adjustment is typically done by “hunting” for the correct torque, i.e. adjusting the torque progression of the motor further comprises: shifting a torque amplitude of the motor in a first direction; in response to an increase in the measured acceleration forces, shifting the torque amplitude of the motor in a second direction opposite to the first direction; and in response to a decrease in the measured acceleration forces, continue shifting the torque amplitude of the motor in the first direction until a minimum for the measured acceleration forces has been reached (see English translation: In Step S1, receiving a signal of vibration d2θs/dt2, in step S2, calculating a power supply frequency w and a power supply voltage V to generate a change in torque ΔTm of the motor proportional to the rotational vibration d2θs/dt2, then outputting this voltage and frequency to the motor and performing feedback control – thus, there is an initial shift in torque amplitude ΔTm, and a proportional adjustment of this amplitude shift based directly on the acceleration/vibration forces detected in a feedback 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Nakamura et al. (KR 910000097) – an electric compressor having a torque control device capable of substantially preventing torsional vibration, via adjustment of motor waveforms, see Figures 17 – 19. 

Kuribayashi et al. (JP 2006/042419) – a control method and a controller of a motor for driving a compressor in which load torque variation is estimated by a convenient method and the motor can be operated to follow up the load torque 




Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, February 24, 2022